Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 11/17/21. Claims 13-16 have been amended, claims 1-12, 17-18 have been cancelled and no new claims have been added. Accordingly, claims 13-16 remain pending. Claim 15 is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynn Warren Stewart on 12/23/21.

The application has been amended as follows: 
In Claim 14, line 5, after “halosulfuron” add -wherein the kit-of-parts is free of other herbicidal active ingredients-. 
Claim 15 is rejoined and amended as below:
yellow nutsedge weeds at a locus, said method comprising applying to the locus the herbicidal active ingredient combination of claim 13. 


The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach an herbicidal active ingredient combination consisting of bentazon, sulfentrazone and halosulfuron or its application to control yellow nutsedge weeds. The prior art references while teaching the said herbicides in a composition, the said compositions comprise other active agents. 
Claims 13-16 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616